HALL, Judge,
concurring.
On direct examination plaintiff testified her pay was to be the minimum wage of $3.10 per hour, offset by uniform cost, meals, and tips. She testified she received no tips on the day she worked. She was cross-examined, without objection, on the amount of tips she received, both on tables she worked and other tables.
Defendant was entitled to offer evidence as to the terms of plaintiff’s employment, the manner in which tips were to be handled, and the amount of tips received by plaintiff, as a matter of determining whether any wages were due to the plaintiff under the terms of employment. When plaintiff offered evidence concerning the manner in which she was to be paid, which varied from the terms of employment pleaded by both parties, the pleadings were automatically enlarged under LSA—C.C.P. Art. 1154 and the trial court erred in prohibiting the defendant from offering evidence as to the amount of tips collected by plaintiff.
I concur in the remand.